Exhibit 10.3

HARRIS CORPORATION

2005 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

TERMS AND CONDITIONS

(AS OF JUNE 30, 2012)

1. Restricted Stock Unit Award — Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2005 Equity Incentive Plan (As Amended and
Restated Effective August 27, 2010, and as may be further amended from time to
time, the “Plan”) and upon the terms and conditions set forth herein (these
“Terms and Conditions”), Harris Corporation (the “Corporation”) has granted to
the employee receiving these Terms and Conditions (the “Employee”) a Restricted
Stock Unit Award (the “Award”) of such number of restricted stock units as set
forth in the Award Letter (as defined below) from the Corporation to the
Employee (such units, as may be adjusted in accordance with Section 1(c) of
these Terms and Conditions, the “Restricted Units”). At all times, each
Restricted Unit shall be equal in value to one share of common stock, $1.00 par
value per share (the “Common Stock”), of the Corporation (a “Share”). Such Award
is subject to the following Terms and Conditions (these Terms and Conditions,
together with the Corporation’s letter to the Employee specifying the Restricted
Units subject to the Award, the Restriction Period, the form of payment of the
Award and certain other terms (the “Award Letter”), are referred to as the
“Agreement”).

(a) Restriction Period. For purposes of this Agreement, the Restriction Period
is the period beginning on the grant date and ending as set forth in the Award
Letter (the “Restriction Period”). The Board Committee may, in accordance with
the Plan and to the extent permitted by Section 409A of the Code (if
applicable), accelerate the expiration of the Restriction Period as to some or
all of the Restricted Units at any time.

(b) Payout of Award. Provided the Award has not previously been forfeited, as
soon as administratively practicable following the expiration of the Restriction
Period, but in no event later than sixty (60) days following the expiration of
the Restriction Period, (i) if the Award Letter specifies that the Restricted
Units are to be paid in Shares, the Corporation shall issue to the Employee in a
single payment the number of Shares underlying the Restricted Units; or (ii) if
the Award Letter specifies that the Restricted Units are to be paid in cash, the
Corporation shall pay to the Employee a single lump sum cash payment equal to
the Fair Market Value (as of the date of the expiration of the Restriction
Period) of the number of Shares underlying the Restricted Units. If the Award is
to be paid in Shares, upon payout the Corporation shall at its option, cause
such Shares as to which the Employee is entitled pursuant hereto: (i) to be
released without restriction on transfer by delivery to the custody of the
Employee of a stock certificate in the name of the Employee or his or her
designee or (ii) to be credited without restriction on transfer to a book-entry
account for the benefit of the Employee or his or her designee maintained by the
Corporation’s stock transfer agent or its designee.

(c) Rights During Restriction Period; Dividend Equivalents. During the
Restriction Period, the Employee shall not have any rights as a shareholder with
respect to the Shares underlying the Restricted Units. During the Restriction
Period, if the Corporation pays a dividend or makes other distributions on the
Common Stock, the Employee shall be entitled to receive dividend equivalents, in
cash, in the case of a cash dividend or cash distribution, or other

 

1



--------------------------------------------------------------------------------

property, in the case of a non-cash dividend or non-cash distribution, as
applicable, paid or distributed with respect to the number of Shares underlying
the Restricted Units. In the case of a dividend or other distribution paid in a
form other than securities of the Corporation, such dividend equivalents will be
paid to the Employee as soon as is practicable following payment of the dividend
or other distribution to holders of Common Stock, but no later than the end of
the calendar year in which the corresponding actual dividends or other
distributions are paid to holders of Common Stock. If any such dividend or other
distribution is paid in securities of the Corporation (including Shares), such
dividend equivalents in respect of such securities relating to the Restricted
Units shall be subject to the same restrictions and conditions as the Restricted
Units in respect of which such dividend equivalents were paid and shall be paid
to the Employee in the manner and at the time the Restricted Units are paid. If
the number of outstanding shares of Common Stock is changed as a result of a
stock dividend, stock split or the like, without additional consideration to the
Corporation, the Restricted Units subject to the Award shall be adjusted to
correspond to the change in the Corporation’s outstanding shares of Common
Stock. If the Award Letter specifies that the Restricted Units are to be paid in
Shares, upon the expiration of the Restriction Period and payout of the Award,
the Employee may exercise voting rights and shall be entitled to receive
dividends and other distributions with respect to the number of Shares to which
the Employee is entitled pursuant hereto.

2. Prohibition Against Transfer. Until the expiration of the Restriction Period
and payout of the Award, the Award, the Restricted Units subject to the Award,
any interest in the Shares (in the case of a payout to be made in Shares as
specified in the Award Letter) or cash to be paid, as applicable, related
thereto, and the rights granted under these Terms and Conditions and the
Agreement are not transferable except by will or by the laws of descent and
distribution in the event of the Employee’s death. Without limiting the
generality of the foregoing, except as aforesaid, until the expiration of the
Restriction Period and payout of the Award, the Award, the Restricted Units
subject to the Award, any interest in the Shares (in the case of a payout to be
made in Shares as specified in the Award Letter) or cash to be paid, as
applicable, related thereto, and the rights granted under these Terms and
Conditions and the Agreement may not be sold, exchanged, assigned, transferred,
pledged, hypothecated, encumbered or otherwise disposed of, shall not be
assignable by operation of law, and shall not be subject to execution,
attachment, charge, alienation or similar process. Any attempt to effect any of
the foregoing shall be null and void and without effect.

3. Forfeiture; Termination of Employment.

(a) Except in the event of the death or permanent disability (as determined by
the Corporation) of the Employee covered in Section 3(b) herein or a Change in
Control covered in Section 4 herein or as otherwise provided in the Award
Letter, if the Employee ceases to be an employee of the Corporation prior to the
expiration of the Restriction Period:

(i) for any reason other than (x) retirement after age 55 with ten or more years
of full-time service or (y) involuntary termination of employment of the
Employee by the Corporation other than for Misconduct, all Restricted Units
subject to the Award shall be automatically forfeited upon such termination of
employment; or

(ii) due to (x) retirement after age 55 with ten or more years of full-time
service or (y) involuntary termination of employment of the Employee by the
Corporation

 

2



--------------------------------------------------------------------------------

other than for Misconduct, the Employee shall be fully vested in, and entitled
to receive a payout in respect of, a pro-rata portion of the Restricted Units
subject to the Award, and the remaining portion of the Restricted Units subject
to the Award shall be automatically forfeited as of the date of such retirement
or termination of employment. Such pro-rata portion shall be measured by a
fraction, of which the numerator is the number of days of the Restriction Period
during which the Employee’s employment continued, and the denominator is the
number of days of the Restriction Period. The Restriction Period shall
immediately expire with respect to such pro-rata portion that is vested pursuant
to the provisions of this Section 3(a)(ii), if any, and the payout in respect of
such pro-rata portion shall be made in the form specified in Section 1(b) as
soon as administratively practicable following such immediate expiration of the
Restriction Period, but in no event later than sixty (60) days following such
immediate expiration of the Restriction Period; provided, however, that if the
Award is subject to Section 409A of the Code, and if the Employee is a Specified
Employee (within the meaning of the Corporation’s Specified Employee Policy for
409A Arrangements) as of the date he or she ceases to be an employee of the
Corporation, then such payout shall be delayed until and made during the seventh
calendar month following the calendar month during which the Employee ceased to
be an employee of the Corporation (or, if earlier, the calendar month following
the calendar month of the Employee’s death). “Misconduct” shall mean deliberate,
willful or gross misconduct, as determined by the Corporation.

(b) If the Employee ceases to be an employee of the Corporation prior to the
expiration of the Restriction Period due to death or permanent disability (as
determined by the Corporation), the Employee’s heirs or beneficiaries or the
Employee, as applicable, shall be fully vested in, and entitled to receive a
payout in respect of, the total number of Restricted Units subject to the Award.
The Restriction Period shall immediately expire, and the payout in respect of
the Restricted Units subject to the Award as of the date of the Employee’s death
or permanent disability (as determined by the Corporation), if any, shall be
made in the form specified in Section 1(b) as soon as administratively
practicable following such immediate expiration of the Restriction Period, but
in no event later than sixty (60) days following such immediate expiration of
the Restriction Period; provided, however, that in the case of the immediate
expiration of the Restriction Period due to permanent disability (as determined
by the Corporation) pursuant to the provisions of this Section 3(b), if the
Award is subject to Section 409A of the Code, and if the Employee is a Specified
Employee (within the meaning of the Corporation’s Specified Employee Policy for
409A Arrangements) as of the date he or she ceases to be an employee of the
Corporation, then such payout shall be delayed until and made during the seventh
calendar month following the calendar month during which the Employee ceased to
be an employee of the Corporation (or, if earlier, the calendar month following
the calendar month of the Employee’s death).

4. Change in Control. Upon a Change in Control that qualifies as a “change in
control event” within the meaning of Treasury Regulation §1.409A-3(i)(5), then
the Employee shall be fully vested in, and entitled to receive a payout in
respect of, the total number of Restricted Units subject to the Award, the
Restriction Period shall immediately expire and the payout in respect of the
Restricted Units subject to the Award shall be made in the form specified in
Section 1(b) as soon as administratively practicable, but in no event later than
sixty (60) days following such Change in Control. In the event of a Change in
Control that does not qualify as a “change in control event” within the meaning
of Treasury Regulation §1.409A-3(i)(5), then the

 

3



--------------------------------------------------------------------------------

Employee shall be fully vested in, and entitled to receive a payout in respect
of, the total number of Restricted Units subject to the Award; provided,
however, that such Restricted Units shall continue to be subject to the
Restriction Period until the expiration thereof, at which time the payout in
respect of the Restricted Units shall be made in the form and at the time
specified in Section 1(b), 3(a)(ii) or 3(b), as applicable (and deeming
Section 3(a)(ii) to apply in the event that the Employee ceases to be an
employee of the Corporation prior to the expiration of the Restriction Period
for any reason other than death or permanent disability (as determined by the
Corporation)).

5. Non-Solicitation. In consideration of the grant of the Award to the Employee
under these Terms and Conditions, the Employee agrees, by the acceptance of the
Award, that for a period of twelve (12) months immediately following the date of
termination of employment of the Employee with the Corporation, the Employee
shall not directly or indirectly recruit or solicit for hire or hire, or assist
in any manner in the recruitment, solicitation for hire or hiring of any
employee or officer of the Corporation or its Subsidiaries, or in any way induce
any such employee or officer to terminate his or her employment with the
Corporation or its Subsidiaries.

6. Effect of Breach of Restrictive Covenants. Notwithstanding anything to the
contrary in Section 3 above, if the Employee, whether during employment or after
termination of employment of the Employee with the Corporation, engages in any
conduct in breach of any written non-solicitation (whether under Section 5 above
or otherwise), non-competition or non-disparagement agreement or undertaking, or
any similar written agreement or undertaking for the protection of the business
of the Corporation or any of its Subsidiaries, whether now or hereafter in
effect, then: (i) all Restricted Units subject to the Award shall be
automatically forfeited upon the occurrence of such breach; and (ii) to the
extent provided by, and in accordance with, the terms of such written agreement
or undertaking, in the event of a breach thereof, the Corporation shall have the
right to reclaim and receive from the Employee all Shares and cash, as
applicable, delivered to the Employee upon release or credit pursuant to
Section 1(b) above, or to the extent the Employee has transferred such Shares,
the Fair Market Value thereof (as of the date the Shares were transferred by the
Employee) in cash. If a Change in Control shall occur, this Section 6 shall
immediately terminate and be of no further force and effect.

7. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan and Section 11 of this Agreement, may not
be amended without the written consent of both the Corporation and the Employee.
The Agreement shall not in any way interfere with or limit the right of the
Corporation to terminate the Employee’s employment or service with the
Corporation at any time, and no contract or right of employment shall be implied
by these Terms and Conditions and the Agreement of which they form a part. For
purposes of these Terms and Conditions and the Agreement, (a) employment by the
Corporation or any Subsidiary or a successor to the Corporation shall be
considered employment by the Corporation and (b) references to “termination of
employment,” “cessation of employment,” “ceases to be employed,” “ceases to be
an Employee” or similar phrases shall mean the last day actually worked (as
determined by the Corporation), and shall not include any notice period or any
period of severance or separation pay or pay continuation (whether required by
law or custom or

 

4



--------------------------------------------------------------------------------

otherwise provided) following the last day actually worked. If the Award is
assumed or a new award is substituted therefor in any corporate reorganization
(including, but not limited to, any transaction of the type referred to in
Section 424(a) of the Code), employment by such assuming or substituting
corporation or by a parent corporation or subsidiary thereof shall be considered
for all purposes of the Award to be employment by the Corporation.

8. Securities Law Requirements. If the Award Letter specifies that the
Restricted Units are to be paid in Shares, the Corporation shall not be required
to issue Shares pursuant to the Award, to the extent required, unless and until
(a) such Shares have been duly listed upon each stock exchange on which the
Corporation’s Common Stock is then registered; and (b) a registration statement
under the Securities Act of 1933 with respect to such Shares is then effective.

9. Board Committee Administration. The Board Committee shall have authority,
subject to the express provisions of the Plan as in effect from time to time, to
construe these Terms and Conditions and the Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Board Committee necessary
or desirable for the administration of the Plan. The Board Committee may correct
any defect or supply any omission or reconcile any inconsistency in these Terms
and Conditions and the Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.

10. Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.

11. Compliance with Section 409A of the Code. The Agreement and the Plan are
intended to be exempt from the provisions of Section 409A of the Code to the
maximum extent permitted by applicable law. To the extent applicable, it is
intended that the Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Employee. The Agreement and
the Plan shall be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Corporation
without the consent of the Employee). Notwithstanding the foregoing, no
particular tax result for the Employee with respect to any income recognized by
the Employee in connection with the Agreement is guaranteed, and the Employee
solely shall be responsible for any taxes, penalties or interest imposed on the
Employee in connection with the Agreement. Reference to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

 

5